Citation Nr: 1212148	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-37 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for status post deviated septum.

3. Entitlement to service connection for status post right cheek surgery with nerve damage.

4. Entitlement to service connection for forehead scar.

5. Entitlement to service connection for loss of kidney.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a personal hearing before the undersigned, via videoconferencing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a deviated septum, right cheek nerve damage, forehead scar, and loss of kidney are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is the result of active duty military service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in the Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for bilateral hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations as to that claim.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran claims hearing loss as a result of noise exposure from jet engines.  Thus, he claims that service connection is warranted for bilateral hearing loss.  Although service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his military occupational specialty, as documented in his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At a March 2008 VA audiological examination, the pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
45
50
LEFT
20
30
35
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  Therefore, the Veteran meets the criteria for a current hearing loss disability. 

The remaining question is whether the Veteran's current bilateral hearing loss is etiologically related to his military service.  The March 2008 VA examiner indicated that she needed to review the Veteran's discharge audiogram before she could form an opinion as to the etiology of the Veteran's bilateral hearing loss.  However, his service treatment records are unavailable, having been destroyed in the 1973 fire in the St. Louis records repository.  In light of this fact, the examiner was asked to offer an opinion on the evidence of record.  She then stated that the configuration of the Veteran's hearing loss was more consistent with presbycusis rather than noise-induced hearing loss.  

Nevertheless, there are elements of the examiner's opinions of record that lead the Board to question its reliability.  In this regard, the Board notes her opinion with respect to the etiology of the Veteran's tinnitus.  In the original opinion, the examiner documented that the Veteran's tinnitus had its onset during service and then provided a detailed explanation of the factors she believed contributed to the Veteran's tinnitus, including the in-service noise exposure.  However, in a June 2009 addendum opinion, she stated that referral to another provider was necessary in order for the etiology of the Veteran's tinnitus to be determined and that it was unlikely to be related to the Veteran's military noise exposure.  In light of these facts, the Board determined that another opinion was necessary to allow for equitable adjudication of the claim.

In February 2010, an opinion was received from a specialist with the Veterans Health Administration.  The specialist stated that it is more likely than not that the Veteran's bilateral hearing loss is causally or etiologically related, in whole or in part, to his reported in-service noise exposure.  The basis for this opinion was that the Veteran's post-service audiogram reveals a sloping hearing loss that is compatible with noise-induced sensorineural hearing loss.  He also noted that the Veteran has described tinnitus developing at the same time as the noise exposure and that tinnitus is most often accompanied by high frequency hearing loss if caused by noise exposure. 

Based on the above, the Board determines that the competent evidence with respect to whether the Veteran's bilateral hearing loss is a result of service is in equipoise.  Affording the benefit of the doubt to the Veteran, the Board determines that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 
REMAND

With respect to the remaining service connection claims, the Board determines that a remand is necessary to allow for additional development.  Specifically, efforts should be made to obtain service personnel records, private treatment records, and the Veteran should be scheduled for a VA examination.  

The Veteran contends that he was involved in two motor vehicle accidents (MVA) while in service, one in 1957 and another in 1958 and that he has residual disabilities of a deviated septum, forehead scar, nerve damage, and loss of a kidney.  The Veteran's service treatment records are unavailable, but the record does not reflect that his service personnel records were requested.  As these records may have information relevant to the Veteran's purported accidents, the Board determines that requests should be made to ascertain whether the service personnel records are available for inclusion in the record.  

Additionally, the Veteran testified to treatment at St. Gabriel's Hospital.  The RO twice requested that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA could request these records.  He did not reply either time.  Nevertheless, at his March 2011 hearing, the Veteran testified that he believed these private treatment records were of record.  Thus, the Board considers it possible that the Veteran submitted a release form, but that the form was not received by VA.  Therefore, the Board finds that the Veteran should be asked to once more complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for the St. Gabriel treatment records.  

The Board observes that the Veteran is competent to state that the accidents happened.  Further, he has submitted two statements from fellow service members with corroborative information.  The Board acknowledges that there are no treatment records in the file that report relevant current disabilities; however, the Veteran has submitted a May 2009 letter from Dr. TW that shows that Dr. TW at least did not question that the claimed disabilities exist.  Moreover, she provides an opinion that relates these disabilities to the reported in-service injuries.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As these three criteria have been met, the Board must remand the claims so that a VA examination may be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service personnel records (201 file) from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for the private treatment records from St. Gabriel Hospital.  All requests and responses, positive and negative, should be associated with the claims file. 
 
3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed deviated septum, forehead scar, nerve damage to right cheek, and loss of a kidney.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any deviated septum exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2002 to the present, is related to an in-service injury, to include the car accidents he describes?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent)  that any forehead scar exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2002 to the present, is related to an in-service injury, to include the car accidents he describes?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any nerve damage to the right cheek exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2002 to the present, is related to an in-service injury, to include the car accidents he describes and any related surgeries? 

d. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent)  that any loss of kidney exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2002 to the present, is related to an in-service injury, to include the car accidents he describes?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinions.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The claims folder must include a copy of the notification sent to the Veteran advising him of the time, date, and location of the scheduled VA examination.  This must also reflect that it was sent to the last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the July 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


